Exhibit 12 FPIC Insurance Group, Inc. Ratio of Earnings to Fixed Charges For the quarter ended For the six months ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Interest expense on long-term debt $ 1,112 1,061 $ 2,200 2,104 Finance charges incurred in the form of interest on funds withheld under reinsurance agreement — 1,337 — 2,738 Estimated interest within rental expense related to operating leases 99 90 192 182 Other interest expense and capitalized expenses related to indebtedness 26 19 43 38 Total fixed charges $ 1,237 2,507 $ 2,435 5,062 Income from continuing operations before income taxes $ 15,218 9,687 $ 42,436 20,316 Plus fixed charges 1,237 2,507 2,435 5,062 Earnings $ 16,455 12,194 $ 44,871 25,378 Ratio of earnings to fixed charges (1),(2) 13.30 4.86 18.43 5.01 (1) We have authority to issue up to 50,000,000 shares of preferred stock; however, there are currently no shares outstanding and we do not have any preferred stock dividend obligations.Therefore, the ratio of earnings to fixed charges and preferred stock dividends is equal to the ratio earnings to fixed charges and is not disclosed separately. (2) For the purposes of this computation, earnings consist of income from continuing operations before income taxes plus fixed charges.Fixed charges consist of interest expense, capitalized expenses related to indebtedness, finance charges in form of interest on funds withheld under a reinsurance agreement, and an estimate of the interest within rental expense.
